DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's amendment, filed 01 July 2022, is acknowledged.  Claims 1-20 have been cancelled previously.  Claims 21 and 39 have been amended.  Claims 21-40 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 01 July 2022 has been considered.  An initialed copy of the IDS accompanies this Notice.  

Terminal Disclaimer
The terminal disclaimer filed on 01 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10689445 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims recite a method of detecting the presence or expression level of PD-L1 in a biological sample using a particular anti-PD-L1 antibody that has a VH sequence of SEQ ID NO: 16 and a VL sequence of SEQ ID NO: 17.  The claims are entitled to an effective filing date of 11 July 2014 in view of the benefit claim to provisional application no. 62023741.  A search of the prior art did not identify an antibody comprising these sequences.  
Applicant’s amendment obviated the claim objection of record.  The Terminal Disclaimer filed 01 July 2022 obviated the double patenting rejection over US 10689445 (of record).  Co-pending application no. 15985638 contains conflicting claims but is a later-filed application that is still pending.  Given that a provisional double patenting rejection over the copending application would be the only rejection in this application and that the current application is earlier filed, the application is passed to issue without a terminal disclaimer.  See M.P.E.P. 804.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643